DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cartridge heater" in lines 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al. (US 8,651,704 hereinafter refer as “Gordin”) in view of Lemczyk (US 8,937,482).
Regarding claim 1, Gordin discloses a cooling system for dissipating heat generated by a luminaire (210, see Figs. 2B and 2C), the cooling system comprising: an adsorption region (see Fig. 2B) comprising: an adsorption chamber (enclosure 250 and fluid transfer conduit 260, see Figs. 2B and 2C) configured to hold an adsorbent and a coolant (see Col. 14; lines 8-23); a heat dissipation region (region above and below the LED fixture 210), wherein the heat dissipation region is located proximate to one or more heat generation components of the luminaire; and a conduit (e.g. fluid conduit 260, see Fig. 2B) in fluid communication with the adsorption region and the heat dissipation region, wherein the conduit allows passage of the coolant from the adsorption chamber to the heat dissipation region for active cooling of the luminaire by absorption of heat by the coolant. Gordin further teaches a heater cores (e.g. 890, see Figs. 8E, Col. 20; lines 1-6, 23-52). 
Gordin discloses all the limitations of the claims, except for the heater cores is cartridge heater placed within the adsorption chamber.
Lemczyk teaches a "heatsink" pedestal assembly (403, see Fig. 4C) that includes an adsorption chamber (subframe member 571, see Fig. 4C) for retaining a cartridge heater (572, see Fig. 4C, Col. 20; lines 24-44, claim 7).
Therefore, in view of Lemczyk, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordin by rearranging the heater so that placing it within the adsorption chamber for assisting with raising the temperature of the component, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 2, Gordin further discloses comprising a condenser region disposed between the adsorption region and the heat dissipation region, the condenser region configured to reduce temperature of the coolant during passage of the coolant from the adsorption chamber to the heat dissipation region (see Col. 5; lines 25-32).

Regarding claim 3, Gordin further discloses the condenser region is located adjacent to a heatsink (240, see Figs. 2B and 2C, Col. 13; lines 50-67 and Col. 14; lines 1-7) included in the luminaire.

Regarding claim 4, Gordin further discloses comprising a heatsink (240, see Figs. 2B and 2C, Col. 13; lines 50-67 and Col. 14; lines 1-7) located adjacent to the condenser region.

Regarding claim 5, Gordin further discloses reduction in the temperature of the coolant causes the coolant change phase from a vapor phase to a liquid phase (see Col. 5; lines 13-32).

Regarding claim 6, Gordin further discloses a coolant reservoir (see Col. 12; lines 25-41) disposed between the condenser region and the heat dissipating region, the coolant reservoir configured to control the amount of coolant flowing through the heat dissipating region.

Regarding claim 7, Gordin further discloses using coolant (see Col. 22; lies 30-38).
However, Gordin is silent with respect to the coolant is a phase change material (PCM).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordin by choosing to use coolant that is phase change material (PCM) that is suitable for intended use, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 8, Gordin further discloses the coolant is adsorbed on the adsorbent in the adsorption chamber when a temperature of the luminaire is less than a threshold temperature (see Col. 11; lines 59-67 and Col. 12; lines 1-7).

Regarding claim 9, Gordin further discloses the coolant is desorbed from the adsorbent in the adsorption chamber when a temperature of the luminaire is greater 

Regarding claim 10, the teachings of Gordin have been discussed above.
However, Gordin does not explicitly disclose when the temperature of the luminaire is greater than or equal to the threshold temperature, the cartridge heater is configured to heat the adsorbent to cause desorption of the coolant.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordin by configuring the cartridge heater to heat the adsorbent to cause desorption of the coolant when the temperature of the luminaire is greater than or equal to the threshold temperature in order to effectively regulator the temperature to be in a desired range, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, forming the cartridge heater to heat the adsorbent to cause desorption of the coolant would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 11, Gordin further discloses using coolant (see Col. 22; lies 30-38).
Gordin is silent with respect to the adsorbent is activated carbon, and the coolant is ammonia.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordin by choosing to use activated carbon as an adsorbent because it is an effective adsorbent because it is a highly porous material and to choose to use ammonia as coolant because when it vapourizes, it absorbs large quantities of heat without changing its temperature. Therefore, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 12, Gordin further discloses the conduit comprises one or more valves to control the passage of the coolant between different regions of the cooling system (see Col. 21; lines 11-15).

Regarding claim 13, Gordin further discloses the cooling system (e.g. 240) is included within a housing of the luminaire (see Fig. 2B).

Regarding claim 14, Gordin further discloses the heat dissipating region is included within a housing of the luminaire (see Figs. 2B and 2C).

Regarding claim 15, Gordin discloses a system for dissipating heat generated by a plurality of luminaires (610, see Fig. 6, Col. 17; lines 25-31), the cooling system (e.g. fluid conduit 535, see Figs. 5E, 6) comprising: a plurality of luminaires comprising one or more light sources (LED lights 220, see Fig. 2B, Col. 3; lines 50-60); and a cooling system comprising: an adsorption region (see Fig. 2B) comprising: an adsorption chamber (enclosure 250 and fluid transfer conduit 260, see Figs. 2B and 2C) configured to hold an adsorbent and a coolant, each of the plurality of heat dissipating regions located inside each of the plurality of luminaires (see Fig. 6), and a plurality of conduits (535) in fluid communication with the adsorption region and each of the plurality of the heat dissipation regions (see Figs. 2B, 2C), wherein each conduit allows passage of the coolant from the adsorption chamber to a corresponding heat dissipation region for active cooling of the luminaire by absorption of heat by the coolant (see Col. 19; lines 54-67 and Col. 20; lines 1-12). Gordin further teaches a heater cores (e.g. 890, see Figs. 8E, Col. 20; lines 1-6, 23-52). Gordin discloses all the limitations of the claims, except for the heater cores is cartridge heater placed within the adsorption chamber. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordin by rearrange the heater so that placing it within the adsorption chamber as a matter of a designer with skill in the relevant arts would know the features to consider, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 16, Gordin further discloses further comprising a condenser region disposed between the adsorption region and the plurality of heat dissipation regions, the condenser region configured to reduce temperature of the coolant during passage of the coolant from the adsorption chamber to the plurality of heat dissipation regions (see Col. 5; lines 25-32).

Regarding claim 17, Gordin further discloses further comprising: a processor; and a non-transitory computer-readable medium comprising programming instructions that when executed cause the processor to: receive temperature data from at least one of the plurality of luminaires, analyze the received temperature data to determine if temperature of a component of the at least one luminaire is greater than the threshold temperature, and in response to determining that the temperature of the component of the luminaire is greater than a threshold temperature, control power delivered to the cartridge heater to cause desorption of the coolant from the adsorbent.

Regarding claim 18, Gordin further discloses comprising programming instructions (see Fig. 9) that when executed cause control of one or more valves of the cooling system such that the desorbed coolant flows through the heat dissipation region included in the at least one luminaire (see Col. 20; lines 60-67- Col. 21; lines 1-14).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al. (US 8,651,704 hereinafter refer as “Gordin”) in view of Shedd et al. (US 2016/0120071 hereinafter refer as “Shedd”).
Regarding claims 19 and 20, Gordin discloses an inherent method for dissipating heat generated by a luminaire (210, see Figs. 2B and 2C) that includes thermostats for monitoring the temperature of the enclosure, wherein determination can be individually made as to whether the temperature of each of the enclosures is above a threshold temperature. Based on the individual determinations, airflow from the HVAC ductwork and/or fluid conduits can be routed to the enclosures that are determined to be above the threshold temperature. (see Col. 11; lines 59-67 and Col. 12; lines 1-7)
However, Gordin does not explicitly disclose the detail method steps such as receiving temperature data from the luminaire; analyzing the received temperature data to determine if temperature of a component of the luminaire is greater than a threshold temperature, and in response to determining that the temperature of the component of the luminaire is greater than the threshold temperature, controlling power delivered to a cartridge heater of a cooling system to cause desorption of a coolant from an adsorbent to cause flow of the coolant through a heat dissipating region of the cooling system, wherein flow of the coolant through the heat dissipating region of the cooling system causes decrease in temperature of the luminaire; wherein controlling one or more valves of the cooling system such that the desorbed coolant flows through the heat dissipation region.
Shedd teaches a cooling line assembly (1) that includes a heat sink module (100) on a surface to be cooled (e.g. light emitting diode (LED) arrays on a circuit board, see Para. 0261) that is in thermal communication with the processor; wherein cooling method includes receiving temperature data from the surface; analyzing the received temperature data to determine if temperature of a component of the luminaire is greater 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordin to use the method step for effectively controlling the temperature as suggested by Shedd, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to use the methods steps of Shedd for effectively dissipating heat generated by a luminaire.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 7,909,489) discloses a lamp holder structure includes a lamp guard (1), an LED unit (2) installed at the bottom of the lamp guard (1), and a heat dissipating device (30) installed in lamp guard (1) and having a base (30), a vapor chamber (31) and two heat dissipating elements (32) attached to the LED unit (2); JO et al. (US 2014/0043810) discloses a lighting apparatus including a housing and a channel part to guide air in and an air introduction hole to introduce the guided air into an inner space of the housing; Le et al. (US 2013/0249374) discloses a heat management devices and structures are disclosed that can be used in lamps having solid state light sources such as one or more LEDs; Dinh (US 8,262,263) discloses a cooling device for an LED chip mounted on a heat sink includes an enclosed tube in contact with the heat sink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875